DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the inventions published in both US 20200058665 and US 2020/0058664.  The improvement comprises that a horizontal length of the bottom surface is longer than horizontal lengths of the top surface and the first middle surface.
	In re claim 10, applicant’s arguments submitted on 12/28/21 are persuasive.  Thus claims 10-16 are allowable.
	In re claim 17, the current invention is deemed to be directed to a nonobvious improvement over the inventions published in both US 20200058665 and US 2020/0058664.  The improvement comprises forming a polysilicon layer over substrate; reducing a thickness of the polysilicon layer; forming a mask layer over a part of the transition area and over the circuit area; performing an etch-back operation to further reduce the thickness of the polysilicon layer.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
5.	Applicant’s arguments and amendments, submitted on 12/28/21, have been fully considered and are persuasive.  The final rejection has been withdrawn. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 5, 2022



/HSIEN MING LEE/